
	
		II
		110th CONGRESS
		1st Session
		S. 2508
		IN THE SENATE OF THE UNITED STATES
		
			December 18, 2007
			Mr. Salazar introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To provide for a study of options for
		  protecting the open space characteristics of certain lands in and adjacent to
		  the Arapaho and Roosevelt National Forests in Colorado, and for other
		  purposes.
	
	
		1.Short title; findings;
			 purpose
			(a)Short
			 TitleThis Act may be cited as the Colorado Northern Front Range Mountain Backdrop Protection
			 Study Act.
			(b)FindingsCongress
			 finds the following:
				(1)Rising dramatically
			 from the Great Plains, the Front Range of the Rocky Mountains provides a scenic
			 mountain backdrop to many communities in the Denver metropolitan area and
			 elsewhere in Colorado. The portion of the range within and adjacent to the
			 Arapaho and Roosevelt National Forests also includes a diverse array of
			 wildlife habitats and provides many opportunities for outdoor
			 recreation.
				(2)The open space
			 character of this mountain backdrop is an important esthetic and economic asset
			 for adjoining communities, making them attractive locations for homes and
			 businesses.
				(3)Rapid population
			 growth in the northern Front Range area of Colorado is increasing recreational
			 use of the Arapaho and Roosevelt National Forests and is also placing increased
			 pressure for development of other lands within and adjacent to that national
			 forest.
				(4)Efforts by local
			 governments and other entities have provided important protection for portions
			 of this mountain backdrop, especially in the northern Denver metropolitan area.
			 However, some portions of the mountain backdrop in this part of Colorado remain
			 unprotected and are at risk of losing their open space qualities.
				(5)It is in the
			 national interest for the Federal Government, in collaboration with local
			 communities, to assist in identifying options for increasing the protection of
			 the mountain backdrop in the northern Front Range area of Colorado.
				(c)PurposeThe
			 purpose of this Act is to identify options that may be available to assist in
			 maintaining the open space characteristics of lands that are part of the
			 mountain backdrop of communities in the northern section of the Front Range
			 area of Colorado.
			2.Colorado northern
			 Front Range mountain backdrop study
			(a)Study and
			 ReportThe Secretary of Agriculture, acting through the Chief of
			 the Forest Service and in consultation with the State and local officials and
			 agencies specified in subsection (c), shall review the lands within the study
			 area and, not later than one year after the date of the enactment of this Act,
			 shall report to such officials and to Congress regarding the following:
				(1)The present
			 ownership of such lands.
				(2)Which undeveloped
			 land may be at risk of development.
				(3)Actions that could
			 be taken by the United States, the State of Colorado or a political subdivision
			 of such State, or any other parties to preserve the open and undeveloped
			 character of such lands.
				(b)DefinitionsFor
			 the purposes of this section, the following definitions apply:
				(1)Study
			 areaThe term study area means those lands in
			 southern Boulder, northern Jefferson, and northern Gilpin Counties, Colorado,
			 that are situated west of Colorado State Highway 93, south and east of Colorado
			 State Highway 119, and north of Colorado State Highway 46, excluding lands
			 within the city limits of the cities of Boulder or Golden, Colorado, as
			 generally depicted on the map entitled Northern Front Range Mountain
			 Backdrop Study Area dated April, 2006.
				(2)Undeveloped
			 landThe term undeveloped land means land
			 that—
					(A)is located within
			 the study area;
					(B)is free or
			 primarily free of structures; and
					(C)the development of
			 which is likely to adversely affect the scenic, wildlife, or recreational value
			 of the study area.
					(c)ConsultationsIn
			 implementing this Act, the Secretary shall consult with the following:
				(1)The Colorado
			 Department of Natural Resources.
				(2)Colorado State
			 Forest Service.
				(3)Colorado State
			 Conservation Board.
				(4)Great Outdoors
			 Colorado.
				(5)The Boards of
			 County Commissioners of Boulder, Jefferson, and Gilpin Counties,
			 Colorado.
				(d)Rule of
			 ConstructionNothing in this Act shall be construed as
			 authorizing the Secretary of Agriculture to take any action that would affect
			 the use of any lands not owned by the United States.
			
